Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 11-14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valori et al. (US 2016/0334347 A1), hereinafter referred to as Valori.	With reference to claim 1, Valori teaches a system, comprising: 	a nuclear magnetic resonance (NMR) measurement device (¶0038); 	a mechanical unit containing or in fluid communication with an NMR-active injectable fluid and capable of injecting the injectable fluid into a region of investigation (¶0037); and 	a processor capable of estimating a parameter using data obtained by the NMR measurement device regarding the region of investigation having the injectable fluid injected therein (Fig. 8, ¶0038-¶0040).	With reference to claim 3, Valori further teaches the system further comprises a sealing apparatus (¶0037).	With reference to claim 4, Valori further teaches the NMR-active injectable fluid is methane (¶0037).	With reference to claim 5, Valori further teaches the system can be conveyed into a wellbore using a logging-while-drilling drillstring, a wireline, a slickline, or a coil tubing (¶0037)..
With reference to claim 9, Valori further teaches evacuating at least a portion of any existing fluid between an NMR measurement device and the region of investigation prior to injecting the injectable fluid (¶0037).	With reference to claim 11, Valori further teaches the isolating the volume comprises engaging a sealing apparatus (¶0037).	With reference to claim 12, Valori further teaches the NMR-active fluid is methane (¶0037).	With reference to claim 13, Valori further teaches conveying an NMR measurement device into a wellbore proximate the region of investigation using a logging-while-drilling drillstring, a wireline, a slickline, or a coil tubing (¶0037).	With reference to claim 14, Valori further teaches monitoring the pressure in the region of investigation (¶0039).	With reference to claim 19, Valori further teaches  maintaining a substantially constant pressure on the injectable fluid, and repeatedly performing the NMR measurement until the obtained measurement is substantially time- independent (¶0028).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valori as applied to claim 1 above, and further in view of Hursan (US 2013/0200890 A1).	Valori teaches all that is required as explained above, however is silent with regards to the parameter estimated is selected from the group consisting of: inter-granular porosity, intra-kerogen porosity, kerogen maturity, free gas volume, and adsorbed gas volume.	Hursan teaches the parameter estimated is selected from the group consisting of: inter-granular porosity, intra-kerogen porosity, kerogen maturity, free gas volume, and adsorbed gas volume (Fig. 4, ¶0056, 0077).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Hursan to determine the parameters in the system of Valori so as to effectively estimate kerogen porosity (Hursan, ¶0013).
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valori as applied to claim 1 above, and further in view of Kadayam Viswanathan et al. (US 2015/0219782 A1), hereinafter referred to as Kadayam Viswanathan.	With reference to claim 7, Valori teaches all that is required as explained above, however is silent with regards to a non-metallic pressure vessel that contains a volume that includes the region of investigation.	Kadayam Viswanathan teaches a non-metallic pressure vessel that contains a volume that includes the region of investigation (¶0039, ¶0047).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pressure vessel of Kadayam Viswanathan with the system of Valori so as to accurately measure results in a controlled environment.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valori as applied to claim 1 above, and further in view of Heaton (US 2001/0035751 A1), hereinafter referred to as Heaton.	Valori teaches all that is required as explained above, however is silent with regards to taking a baseline measurement.	Heaton teaches making a baseline NMR measurement on the region of investigation before injecting the injectable fluid (¶0032).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the baseline measurement of Heaton with the system of Valori so as to improve the accuracy of the measurement.
Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valori as applied to claim 1 above, and further in view of Hursan.
Valori teaches all that is required as explained above, however is silent with regards to the exact measurements.

With reference to claim 17, Hursan teaches resolving, from the obtained measurement, a T2 distribution of gas molecules in intra-kerogen pores of the region of investigation (¶0077).
With reference to claim 18, Hursan teaches resolving, from the obtained measurement, a T2 distribution of gas molecules in inter-granular porosity of the region of investigation (¶0077).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Hursan to determine the parameters in the system of Valori so as to effectively estimate kerogen porosity (Hursan, ¶0013).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valori as applied to claim 8 above, and further in view of Hopper et al. (US 2012/0169334 A1), hereinafter referred to as Hopper.
Valori teaches all that is required as explained above however is silent with regards to tuning.	Hopper teaches tuning an NMR measurement device to be consistent with the NMR-active injectable fluid (¶0011).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the tuning of Hopper with the method of Valori so as to enable more measurements (Hopper ¶0042).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852